Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 10/01/2020.
Claims 1-23 are cancelled.
Claims 24-44 are pending.

Claim Objections
Claims 1-8 and 10 are objected to because of the following informalities:    
Claim 24 recited, “the first type occasion” in lines 21 and 24. For clarity, it is suggested to change to “the one or more first type occasion”.
Claim 24 recited, “the second type occasion” in lines 21 and 25. For clarity, it is suggested to change to “the one or more second type occasion”.
Independent claims 33, 43, and 44 are also objected same above claim 24
For all dependent claims to independent claims 24 and 33 are also rejected since they are depended on the basic of objected independent claims 24 and 33.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 24, 26-31, 33, 35-40, and 43-44 are rejected under 35 U.S.C. 103 unpatentable over 3GPP TSG RAN WG1 Meeting AH 1801, R1-1800745, Vancouver, Canada, January 22nd – 26th, 2018 (herein referred as “3GPP”) in view of Bendlin et al. (US 2019/0215124).

Regarding claim 1, 3GPP discloses an apparatus [UE having implicit feature: that comprises a processor and a memory], comprising: 
at least one processor; and 
at least one memory comprising computer program code, 
the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to 
monitoring, for each of a first resource and a second resource different from the first resource and for each of the first type occasions, and for each of the second type occasions if a respective transmission is successfully received [Section 2 and 3; Type-1 HARQ-ACK codebook determination and Type-2 HARQ-ACK codebook determination; wherein determines a number M of PDCCH monitoring occasion(s) for each of a first resource and a second resource different from the first type occasions and the second type occasions --“the PDCCH monitoring pattern within a slot for each control resource set in the set of control resource sets configured to the UE as described in Subclause 10.1 which are indexed in an ascending order in time]; 
acknowledging, in a codebook comprising an ordered sequence of acknowledgment bits for each of the first resource and the second resource and for each of the first type occasions and for each of the second type occasions, the respective transmission if the respective transmission is successfully received [Section 2 and 3; Type-1 HARQ-ACK codebook determination and Type-2 HARQ-ACK codebook determination, wherein the HARQ-ACK bits can be ordered – and counter DAI incremented - following the order proposed in section 2: according to the ascending starting symbol S value in SLIV indexes, descending value of K1, and ascending serving cell index, see Section 4].
3GPP disclose all aspects of claim invention set forth above, but does not explicitly disclose checking if an overlapping transmission is restricted to an overlapping transmission of a transmission of a first type and a transmission of a second type, wherein a value of a configuration parameter of the transmission of the first type is different from a value of the configuration parameter of the transmission of the second type; 
splitting, if the overlapping transmission is restricted, an overall symbol allocation table comprising symbol allocations into a first type symbol allocation table comprising one or more of the symbol allocations related to the transmission of the first type and into a second type symbol allocation table comprising one or more of the symbol allocations related to the transmission of the second type; 
pruning the first type symbol allocation table in order to obtain one or more first type occasions for the transmission of the first type and to prune the second type symbol allocation table in order to obtain one or more second type occasions for the transmission of the second type, wherein the means for pruning is configured to prune the first type symbol allocation table separately from the second type symbol allocation table. 
However, Bendlin discloses checking if an overlapping transmission is restricted to an overlapping transmission of a transmission of a first type and a transmission of a second type [¶¶ 18, 45; checking if an overlapping transmission is restricted to an overlapping transmission of a transmission of a first type and a transmission of a second type, by using the PDSCH mapping type (A or B) of the PDSCH carrying the RMSI to derive from the “first symbol index” column of a table], wherein a value of a configuration parameter of the transmission of the first type is different from a value of the configuration parameter of the transmission of the second type [¶ 45, Table 1; Parameters for PDCCH monitoring occasions for Type0-PDCCH common search space—SS/PBCH block and control resource set multiplexing type 1 and carrier frequencies smaller than or equal to 6 GHz. Other tables included in the 3GPP specification can correspond to different transmission contexts]; 
splitting, if the overlapping transmission is restricted, an overall symbol allocation table comprising symbol allocations into a first type symbol allocation table comprising one or more of the symbol allocations related to the transmission of the first type and into a second type symbol allocation table comprising one or more of the symbol allocations related to the transmission of the second type [¶ 42, Table 1; a single bit in the DCI can inform the UE whether the DMRS position for the PDSCH carrying the RMSI is as signaled on the MIB (referred to as PDSCH mapping type A) or whether the DMRS position for the PDSCH carrying the RMSI is the first OFDM of said PDSCH allocation (referred to as PDSCH mapping type B)]; 
pruning the first type symbol allocation table in order to obtain one or more first type occasions for the transmission of the first type and to prune the second type symbol allocation table in order to obtain one or more second type occasions for the transmission of the second type, wherein the means for pruning is configured to prune the first type symbol allocation table separately from the second type symbol allocation table [¶¶ 61-62; a table could be defined in the specifications of the wireless communications systems whereby N bits in the DCI point to 2.sup.N rows of said table and each row encodes the resource allocation of the PDSCH together with the PDSCH mapping type (A or B]; 
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “checking if an overlapping transmission is restricted to an overlapping transmission of a transmission of a first type and a transmission of a second type, wherein a value of a configuration parameter of the transmission of the first type is different from a value of the configuration parameter of the transmission of the second type; splitting, if the overlapping transmission is restricted, an overall symbol allocation table comprising symbol allocations into a first type symbol allocation table comprising one or more of the symbol allocations related to the transmission of the first type and into a second type symbol allocation table comprising one or more of the symbol allocations related to the transmission of the second type; pruning the first type symbol allocation table in order to obtain one or more first type occasions for the transmission of the first type and to prune the second type symbol allocation table in order to obtain one or more second type occasions for the transmission of the second type, wherein the means for pruning is configured to prune the first type symbol allocation table separately from the second type symbol allocation table” as taught by Bendlin in the system of 3GPP, so that it would to provide for efficient configuration of demodulation reference signals in beamformed wireless communications systems [see Bendlin; ¶ 17].

Regarding claim 26, the combined system of 3GPP and Bendlin discloses the apparatus according to claim 24.
Bendlin discloses further comprising: analyzing if a location of a first reference signal for at least one of the symbol allocations is different from a location of a second reference signal for another of the symbol allocations, wherein the overall symbol allocation table comprises, for each of the symbol allocations, a respective indication of a location of a respective reference signal for demodulating a slot comprising the respective symbols, and the indication of the location is related to the slot; deciding that the overlapping transmission is restricted if the location of the first reference signal is different from the location of the second reference signal [¶ 18, 47-49; analyzing if a location of a first reference signal for at least one of the symbol allocations is different from a location of a second reference signal for another of the symbol allocations, wherein in slots carrying SS blocks, the DMRS position for slot based transmission may differ from that signaled in the MIB/RMSI depending on the carrier frequency range].

Regarding claim 27, the combined system of 3GPP and Bendlin discloses the apparatus according to claim 24.
3GPP discloses further comprising: listening if a higher layer command restricting the overlapping transmission is received; wherein deciding that the overlapping transmission is restricted if the higher layer command is received [Section 3, sub-section 2; Type-2 HARQ-ACK codebook in physical uplink control channel, If a UE transmits HARQ-ACK using PUCCH format 2 or PUCCH format 3 or PUCCH format 4 and the UE is configured with     higher layer parameter HARQ-ACK-codebook=dynamic].

Regarding claim 28, the combined system of 3GPP and Bendlin discloses the apparatus according to claim 24.
Bendlin further discloses wherein the configuration parameter is a type of a demodulation reference signal [¶ 18; demodulation reference signals by including an indicator bit in downlink control information indicating which DMRS scheme is used in the transmission (PDSCH Mapping Type A and PDSCH Mapping Type B].

Regarding claim 29, the combined system of 3GPP and Bendlin discloses the apparatus according to claim 24.
3GPP discloses wherein the acknowledgment bits in the codebook are ordered according to the respective resource, the respective type of occasion, and an index of the respective occasion for each of the types of occasion [Section 3, subsection 4 and Fig. 3; the HARQ-ACK bits can be ordered – and counter DAI incremented - following the order proposed in section 2: according to the ascending starting symbol S value in SLIV indexes, descending value of K1, and ascending serving cell index, also see Proposal #2].

Regarding claim 30, the combined system of 3GPP and Bendlin discloses the The apparatus according to claim 24.
3GPP discloses wherein each of the resources are respective one or more control resource sets associated to a respective transmission point from which the respective transmission is received [Section 2, Fig. 1; Type-1 HARQ-ACK codebook determination that each of the resources are respective one or more control resource sets associated to a respective transmission point from which the respective transmission is received].

Regarding claim 31, the combined system of 3GPP and Bendlin discloses the apparatus according to claim 30.
3GPP discloses wherein, if the resource associated to one of the transmission points is more than one control resource set each having a respective index, the acknowledgment bits are ordered according to either the largest index or the smallest index of the indices of the more than one control resource sets [Section 2, 3, Fig. 1; Type-1 HARQ-ACK bits can be ordered following the ascending starting symbol S value in SLIV indexes, descending value of K1, and ascending serving cell index  described in Subclause 9.1.1, where 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 is the maximum value of 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
].

Regarding claims 33-40, the claims recite an apparatus comprising at least one processor and at least one memory [serving cell having implicit feature: that comprises a processor and a memory] to perform the functions of the wireless communication device recited as in claims 24-31, respectively; therefore, claims 33-40 are rejected along the same rationale that rejected in claims 24-31, respectively.

Regarding claim 43, the claims recite a method to perform the functions of the apparatus recited as in claim 24; therefore, claim 43 is rejected along the same rationale that rejected in claim 24.

Regarding claim 44, the claims recite a method to perform the functions of the apparatus recited as in claim 24; therefore, claim 44 is rejected along the same rationale that rejected in claim 24.

Claims 25 and 34 are rejected under 35 U.S.C. 103 unpatentable over 3GPP TSG RAN WG1 Meeting AH 1801, R1-1800745, Vancouver, Canada, January 22nd – 26th, 2018 (herein referred as “3GPP”) in view of Bendlin et al. (US 2019/0215124), and further in view of TAKEDA et al. (WO 2019/193700) (herein in referred as TAKEDA’s 700).

Regarding claim 25, the combined system of 3GPP and Bendlin discloses the apparatus according to claim 24, but does not explicitly disclose further comprising: supervising if an information on a capability to receive the overlapping transmission is provided, wherein deciding that the overlapping transmission is restricted if the information on the capability is provided.
However, TAKEDA’s 700 discloses further comprising: supervising if an information on a capability to receive the overlapping transmission is provided, wherein deciding that the overlapping transmission is restricted if the information on the capability is provided [Figs. 1; when the UE is set with a quasi-static HARQ-ACK codebook and receives capability information to receive more than one unicast PDSCH per slot; the maximum number of candidate unicast PDSCH periods (non-overlapping candidate unicast PDSCH occurrences per slot) that do not overlap per slot may be determined based on a set table].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “further comprising: supervising if an information on a capability to receive the overlapping transmission is provided, wherein deciding that the overlapping transmission is restricted if the information on the capability is provided” as taught by TAKEDA’s 700 in the combined system of 3GPP and Bendlin, so that it would to provide a HARQ-ACK feedback [see TAKEDA’s 700; Page 1, 5th paragraph].

Regarding claim 34, the claims recite the apparatus of claim 33 to perform the functions of the apparatus recited as in claim 25; therefore, claim 34 is rejected along the same rationale that rejected in claim 25.

Claims 32 and 41 are rejected under 35 U.S.C. 103 unpatentable over 3GPP TSG RAN WG1 Meeting AH 1801, R1-1800745, Vancouver, Canada, January 22nd – 26th, 2018 (herein 

Regarding claim 32, the combined system of 3GPP and Bendlin discloses the apparatus according to claim 24, but does not explicitly disclose wherein the codebook consists of a predefined number of one or more acknowledgement bits per each of the first and second resources and per each of the first type occasions and second type occasions.
However, TAKEDA’s 330 discloses wherein the codebook consists of a predefined number of one or more acknowledgement bits per each of the first and second resources and per each of the first type occasions and second type occasions [Figs. 1-5, Examples 1-3,  Abstract; wherein determining the HARQ-ACK codebook in order and statically is set, the UE may use the number of bits considering HARQ-ACK for all PDSCHs that may be scheduled in a predetermined number of bits per each of the first and second resources and per each of the first type occasions and second type occasions].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the codebook consists of a predefined number of one or more acknowledgement bits per each of the first and second resources and per each of the first type occasions and second type occasions” as taught by TAKEDA’s 330 in the combined system of 3GPP and Bendlin, so that it would to provide a HARQ-ACK feedback [see TAKEDA’s 330; 2nd paragraph].

Regarding claim 41, the claims recite the apparatus of claim 33 to perform the functions of the apparatus recited as in claim 32; therefore, claim 41 is rejected along the same rationale that rejected in claim 32.

Claim 42 is rejected under 35 U.S.C. 103 unpatentable over 3GPP TSG RAN WG1 Meeting AH 1801, R1-1800745, Vancouver, Canada, January 22nd – 26th, 2018 (herein referred as “3GPP”) in view of Bendlin et al. (US 2019/0215124), and further in view of KR 102332133)  (herein referred as KR’s 133).

Regarding claim 42, the combined system of 3GPP and Bendlin discloses the apparatus according to claim 33, but does not explicitly disclose further comprising: retransmitting one of the transmissions if the respective acknowledgment bit indicates that the respective transmission is not successfully received.
However, KR’s 133 discloses further comprising: retransmitting one of the transmissions if the respective acknowledgment bit indicates that the respective transmission is not successfully received [Fig. 4 and Fig. 12; NDI One Indicates a new transmission or retransmission of data TB number of HARQ processes, wherein the continuous HARQ process corresponding to the retransmission of the data TB and the new transmission of the data TB].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “further comprising: retransmitting one of the transmissions if the respective acknowledgment bit indicates that the respective transmission is not successfully received” as taught by KR’s 133  in the combined [see KR’s 133; page 1].

Conclusion
In additional to references cited that are used for rejection as set forth above, Huang et al. (US 2019/0246395) is also considered as relevant prior arts for rejection of in claims 24, 33, and 43-44 for limitation “deciding that an overlapping transmission to a terminal is restricted to an overlapping transmission of a transmission of a first type and a transmission of a second type, wherein a value of a configuration parameter of the transmission of the first type is different from a value of the configuration parameter of the transmission of the second type; splitting, if the overlapping transmission is restricted, an overall symbol allocation table comprising symbol allocations into a first type allocation table comprising one or more of the symbol allocations related to the transmission of the first type and into a second type symbol allocation table comprising one or more of the symbol allocations related to the transmission of the second type” (See Huang, ¶¶ 315-333).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469